Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Applicant’s specification recites “Processing of 3D information can be performed, such as by the hole filling component 226 in FIG. 2) to address the above or other situations. In some implementations, the hole 702 can be provided with shading. For example, the hole 702 can be rendered as black in the 3D image. This can provide a quality 3D experience for the viewer, for example in that it may appear as if the (now-darkened) area of the hole 702 is merely shadowed (e.g., hidden in darkness) due to some relatively intense spotlight illumination of the person 700. As such, the problem of spatially rearward content (e.g., background) unintentionally appearing through the hole 702 can be eliminated. As another example, the need to introduce more cameras to provide better coverage of a 3D scene can be reduced or eliminated.”   Spec. ¶ 76.  The Examiner’s references do not explicitly disclose this specific shading method for a detected hole.   However, the Examiner has not made any determination on allowability.  Further search and consideration for the specific feature is needed.

Response to Amendment 
This is in response to applicant’s amendment/response filed on 7/19/2021, which has been entered and made of record.  Claims 1, 7, 10, and 19-21 have been amended.  Claim 13 has been cancelled.  Claim 22 has been added.  Claims 1-12 and 14-22 are pending in the application. 

Applicant’s arguments and amendments submitted on 7/19/2021 have been entered and considered. Applicant’s arguments are moot in view of the Examiner’s new ground of rejections. 

The Examiner’s new grounds of rejections are based on the IDS submitted by Applicant 7/19/2021.  The Examiner’s new reference Dilger (“Apple and the furture of photography in Depth: iPhone 8 Plus”) is substantially similar to the provided “How to use Portrait mode and Portrait Lighting on iPhone X.”  The Examiner’s new reference  Das (US 20170127046 A1) is provided in light of the comments in the International Search Report (page 7 section 2.4.7.) provided by Applicant. 

Official Notices
	The examiner is reminding Applicant of his/her burden to adequately traverse a finding in an Official Notice. The MPEP recites " To adequately traverse such a finding [in Official Notice], an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art” (MPEP, 2144.03 C).  
	The Examiner provided evidence to support the following Official Notices during the previous round of prosecution. They are included here as part of the record.
“an Official Notice that it would have been well-known in the art that background may be rendered/shaded as black” 
Tucker et al. (US 6437781 B1) recites “Depth cueing is another technique for producing a more realistic display. In depth cueing, an object's color is gradually blended into the background color (also known as the depth cue color), based on the distance from the viewer to the object. This distance is usually approximated by the depth, or Z value, of the object. Depth cueing may be used for simulating the atmospheric attenuation of light intensity. Thus, as objects get farther from the viewer, they appear dimmer. Any color can be used as the depth cue color, but black is used most often” (col. 1, lines 66-67-col. 2, lines 1-8).
Brabec (US 20110181590 A1)’s Paragraph 9 recites “In the state of the art, methods for improving the sense of depth of 3D image data sets are generally called ‘depth object fading for example to white or black towards the background.” 
 “an Official Notice that it would have been well-known in the art a foreground element may be depicted as fading into a black background.”  
Brabec (US 20110181590 A1)’s Paragraph 9 recites “In the state of the art, methods for improving the sense of depth of 3D image data sets are generally called ‘depth cueing’. Depth cueing refers to a group of effects, which change certain material characteristics or lighting characteristics as a function of the depth relative to the observer in order to achieve a better sense of depth. The so-called ‘fogging’ for instance is commonly applied to make the color of an object fading for example to white or black towards the background.” 
Tucker et al. (US 6437781 B1) recites “Depth cueing is another technique for producing a more realistic display. In depth cueing, an object's color is gradually blended into the background color (also known as the depth cue color), based on the distance from the viewer to the object. This distance is usually approximated by the depth, or Z value, of the object. Depth cueing may be used for simulating the atmospheric attenuation of light intensity. Thus, as objects get farther from the viewer, they appear dimmer. Any color can be used as the depth cue color, but black is used most often” (col. 1, lines 66-67-col. 2, lines 1-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2012/0051631 A1) in view of Dore et al. (US 20170347055 A1) and Das (US 20170127046 A1).
Regarding Claim 1, Nguyen discloses A method comprising: 
receiving three-dimensional (3D) information generated by a first 3D system, the 3D information including images of a scene and depth data about the scene (paragraph 47, reciting “
One set of rules to drive this segmentation of the pixels of an image is for the system 100 to: (1) categorize the pixel as foreground (FG) if a depth thereof is less than a predetermined threshold distance from the camera and a intensity thereof is greater than a predetermined threshold intensity; (2) categorize the pixel as unclear (UC) if a depth thereof is less than the predetermined threshold distance and an intensity thereof is less than the predetermined threshold strength; and (3) categorize all other pixels not categorized as FG or UC as background (BG). These rules are cast below in Equation 1, which depicts a region map, rmap[i];” abstract, reciting “A system for background image subtraction includes a computing device coupled with a 3D video camera, a processor of the device programmed to receive a video feed from the camera containing images of one or more subject that include depth information.”), 
identifying, using the depth data, first image content in the images associated with a depth value that satisfies a criterion (Id.);
generating modified 3D information by applying first shading regarding the identified first image content (figs. 25 and 26, 
    PNG
    media_image1.png
    740
    501
    media_image1.png
    Greyscale
; the background is shaded a different color); 

.
Nguyen does not explicitly disclose 
the images generated by cameras capturing respective views of the scene; 
making, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene; and 
identifying a hole in at least one of the images, wherein generating the modified 3D information comprises applying second shading at the hole.
Dore discloses 
the images generated by cameras capturing respective views of the scene (paragraph 68, reciting “In the first case (from the capture of a real object), the set of cameras generates a set of images or sequences of images (videos) corresponding to the different views (different points of view). The depth information--meaning the distance from each camera center to the object surface--is obtained either by means of active depth sensing device, e.g., in infrared range and based on structured light analysis or time of flight, or based on disparity algorithms. In both cases, all cameras need to be calibrated, intrinsically and extrinsically. The disparity algorithms consists on a search of similar visual features on a pair of rectified camera images, typically to be made along a 1-dimension line: the larger the pixel column difference, the closer the surface of this feature. In the case of a camera array, the global depth information may be obtained from the combining of a plurality of peer disparity information, taking benefit of the plurality of camera pairs, therefore improving the signal over noise ratio.”); 
making, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene (paragraph 5, reciting “In the context of immersive video content, free-viewpoint video (FVV) is a technique for representation and coding of multi-view video and subsequent re-rendering from arbitrary viewpoints. While increasing the user experience in immersive context, the amount of data to be transported to the renderer is very important and may be an issue;” paragraph 55, reciting “The part 11 of the immersive content 10 corresponding to the measured position of the HMD is advantageously determined with a specific function establishing the relationship between the point of view associated with the HMD in the real world and the point of view of a virtual camera associated with the immersive content 10. Controlling the part 11 of the video content to be displayed on the display screen(s) of the HMD according to the measured position of the HMD enables a user wearing the HMD to browse into the immersive content, which is larger than the field of view associated with the display screen(s) of the HMD. For example, if the field of view offered by the HMD is equal to 110.degree. (for example about the yaw axis) and if the immersive content offers a content of 180.degree., the user wearing the HMD may rotate his/her head to the right or to the left to see the parts of the video content outside the field of view offered by the HMD.”).

However, Nguyen in view of Dore does not explicitly disclose 
identifying a hole in at least one of the images, wherein generating the modified 3D information comprises applying second shading at the hole.
Das teaches or suggests identifying a hole in at least one of the images, wherein generating the modified 3D information comprises applying second shading at the hole (
“The method further includes identifying holes in disparity map of the first image and computationally shrinking holes in the disparity map via averaging disparity map values based on radially sampled areas proximate to the hole and sharpening histogram pixel disparity value peaks by shifting pixel disparity values in a close neighborhood range of a histogram pixel disparity value peak maximum closer to a pixel disparity value at the histogram pixel disparity value peak maximum.”  Das Abstract.
“For example, the multi-view stereo imaging system application may identify holes or unknown values within the disparity map associated with the acquired plural image.”  Das ¶ 68.
Regarding “shading,” Applicant’s specification recites “Shading refers to one or more parameters that define the appearance of image content, including, but not limited to, the color of an object, surface, and/or a polygon in the image.”  Spec. ¶ 44.
The second shading may be mapped to the hole filling processing regarding both depth and color, both of which define the appearance of image content for the identified hole area.
Das’s teaching can be used in combination with Nguyen’s.  Paragraph 43 of Nguyen recites “At block 214, the system 100 may interpolate the region map to categorize uncategorized pixels in the RGB image which have unknown depth value and unknown region value as FG or UC depending on region information of neighbor pixels.”).


Regarding Claim 2, Nguyen further discloses The method of claim 1, wherein the criterion includes that the first image content is beyond a predefined depth in the scene (paragraph 47, reciting “One set of rules to drive this segmentation of the pixels of an image is for the system 100 to: (1) categorize the pixel as foreground (FG) if a depth thereof is less than a predetermined threshold distance from the camera and a intensity thereof is greater than a predetermined threshold intensity; (2) categorize the pixel as unclear (UC) if a depth thereof is less than the predetermined threshold distance and an intensity thereof is less than the predetermined threshold strength; and (3) categorize all other pixels not categorized as FG or UC as background (BG). These rules are cast below in Equation 1, which depicts a region map, rmap[i];”).

Regarding 3, Nguyen further discloses The method of claim 2, wherein applying the first shading comprises causing the first image content to be rendered as black (
    PNG
    media_image1.png
    740
    501
    media_image1.png
    Greyscale
, showing the background objects have been removed and rendered as grayish color; the Examiner takes an Official Notice1 that it would have been well-known in the art that background may be rendered/shaded as black; the benefits of combining this well-known knowledge would have been to achieve better contrast; it would also have been a simple substitution of one known element for another that produces predictable results (KSR); render the background as black or gray is a matter of choice and there is no technical impediment).

Regarding Claim 4, Nguyen further discloses The method of claim 3, wherein use of the predefined depth, and applying the first shading, comprises causing a background of the images to be rendered as black (
    PNG
    media_image1.png
    740
    501
    media_image1.png
    Greyscale
, showing the background objects have been removed and rendered as grayish color; the Examiner takes an Official Notice2 that it would have been well-known in the art that background may be rendered/shaded as black; the benefits of combining this well-known knowledge would have been to achieve better contrast; it would also have been a simple substitution of one known element for another that produces predictable results (KSR); render the background as black or gray is a matter of choice and there is no technical impediment).

Regarding Claim 5, Nguyen further discloses The method of claim 1, wherein the first shading is dependent on a depth value of the first image content (paragraph 47, reciting “One set of rules to drive this segmentation of the pixels of an image is for the system 100 to: (1) categorize the pixel as foreground (FG) if a depth thereof is less than a predetermined threshold distance from the camera and a intensity thereof is greater than a predetermined threshold intensity; (2) categorize the pixel as unclear (UC) if a depth thereof is less than the predetermined threshold distance and an intensity thereof is less than the predetermined threshold strength; and (3) categorize all other pixels not categorized as FG or UC as background (BG). These rules are cast below in Equation 1, which depicts a region map, rmap[i]”).

Regarding Claim 14, Nguyen further discloses The method of claim 1, wherein generating the modified 3D information further comprises hiding a depth error in the 3D information (paragraph 61, reciting “The purpose of block 208 is to help reduce errors caused by unexpected noise around the user and reduce processing time. Simultaneously, the system 100 is still able to keep a hair part, for instance, in the UC region for further processing in subsequent steps that the system 100 may execute, which are shown in FIG. 2.;” figs. 14 and 23).

Regarding Claim 18, Nguyen further discloses The method of claim 1, further comprising providing the modified 3D information to a second 3D system (figs. 25 and 26; the modified 3D data may be displayed on different displays simultaneously or subsequently).

Regarding Claim 19, Nguyen in view of Dore and Das discloses A system comprising: cameras; a depth sensor; and a three-dimensional (3D) content module having a processor executing instructions stored in a memory (fig. 1, 
    PNG
    media_image2.png
    731
    508
    media_image2.png
    Greyscale
, RGB sensor may correspond to a camera, and IR Sensor may correspond to a depth sensor; section background, reciting “Background subtraction (BGS) refers to the ability to remove unwanted background from a live video. Some current video conferencing programs use BGS technology to subtract and replace the background with another prerecorded still or moving background;” Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Nguyen’s teaching on video conferencing, in case Applicant argues the video conferencing feature belongs to a different embodiment. The suggestion/motivation would have been in order to enhance user experience in comparison with traditional telephone conference; for a video conferencing system, there are at least two ), the instructions causing the processor 
to (i) identify, using depth data included in 3D information, first image content in images of a scene included in the 3D information, the images generated by the cameras capturing respective views of the scene, the first image content identified as being associated with a depth value that satisfies a criterion, (ii) generate modified 3D information by applying first shading at the identified first image content, (iii) identify a hole in at least one of the images, wherein generating the modified 3D information comprises applying second shading at the hole, and (iv) make, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene (see Claim 1 rejection for detailed analysis).

Claims 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore, Das, and Chuang et al. (US 20180012407 A1). 
Regarding Claim 7, Nguyen in view of Dore discloses The method of claim 1, wherein the scene contains an object in the images (Nguyen, figs. 25 and 26).
However, Nguyen in view of Dore does not explicitly disclose and wherein generating the modified 3D information further comprises determining a surface normal for second image content of the object, and applying second shading at the second image content based on the determined surface normal.
Chuang discloses and wherein generating the modified 3D information further comprises determining a surface normal for second image content of the object, and applying second shading at the second image content based on the determined surface normal (paragraph 143, reciting “Contributions from non-occluded images can be weighted by respective dot products of camera orientations and surface normals. If the original camera images are not available, a processing unit can use nearest-point sampling to assign texture colors.”).


Regarding Claim 8, Nguyen in view of Dore, Das, and Chuang discloses The method of claim 7, wherein applying the second shading comprises determining a dot product between the surface normal and a camera vector, and selecting the second shading based on the determined dot product (Chuang, paragraph 143, reciting “Contributions from non-occluded images can be weighted by respective dot products of camera orientations and surface normals. If the original camera images are not available, a processing unit can use nearest-point sampling to assign texture colors”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore with Chuang.  The suggestion/motivation would have been in order to accentuate 3D/perspective effect. 

Regarding Claim 9, Nguyen in view of Dore, Das, and Chuang discloses The method of claim 7, wherein applying the second shading comprises fading the second image content to black based on the second image content facing away in the images (Chuang, paragraph 143, reciting “Contributions from non-occluded images can be weighted by respective dot products of camera orientations and surface normals. If the original camera images are not available, a processing unit can use nearest-point sampling to assign texture colors;” the consequence of such dot product is that the color contribution from the second image content fades if the second image content begins to face away in the image; however, Nguyen in view of Chuang does not explicitly disclose “fading to black;” the Examiner takes an Official Notice3 that it would have been well-known in the art a foreground element may be depicted as fading into a black background; the benefits of combining this well-known knowledge would have been to ).

Regarding Claim 20, Nguyen in view of Dore, Das, and Chuang discloses The system of claim 19, wherein the scene contains an object in the images, and wherein generating the modified 3D information further comprises determining a surface normal for second image content of the object, and applying second shading at the second image content based on the determined surface normal (see Claim 7 rejection for detailed analysis).

Regarding Claim 6, Nguyen in view of Dore and Das discloses The method of claim 1. 
Nguyen further discloses wherein the criterion includes that the first image content is closer than a predefined depth in the scene (paragraph 47, reciting “One set of rules to drive this segmentation of the pixels of an image is for the system 100 to: (1) categorize the pixel as foreground (FG) if a depth thereof is less than a predetermined threshold distance from the camera and a intensity thereof is greater than a predetermined threshold intensity; (2) categorize the pixel as unclear (UC) if a depth thereof is less than the predetermined threshold distance and an intensity thereof is less than the predetermined threshold strength; and (3) categorize all other pixels not categorized as FG or UC as background (BG). These rules are cast below in Equation 1, which depicts a region map, rmap[i];” the first image content may be mapped to the foreground image).
If the first image content is mapped to the foreground image, Nguyen in view of Dore does not explicitly disclose applying first shading regarding the identified first image content. 
Chuang discloses applying first shading regarding the identified first image content (paragraph 143, reciting “Contributions from non-occluded images can be weighted by respective dot products of camera orientations and surface normals. If the original camera images are not available, a processing unit can use nearest-point sampling to assign texture colors.”).
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore and Dilger (“Apple and the furture of photography in Depth: iPhone 8 Plus”). 
Regarding Claim 10, Nguyen discloses A method comprising: 
receiving three-dimensional (3D) information generated by a first 3D system, the 3D information including images of a scene and depth data about the scene (paragraph 47, reciting “
One set of rules to drive this segmentation of the pixels of an image is for the system 100 to: (1) categorize the pixel as foreground (FG) if a depth thereof is less than a predetermined threshold distance from the camera and a intensity thereof is greater than a predetermined threshold intensity; (2) categorize the pixel as unclear (UC) if a depth thereof is less than the predetermined threshold distance and an intensity thereof is less than the predetermined threshold strength; and (3) categorize all other pixels not categorized as FG or UC as background (BG). These rules are cast below in Equation 1, which depicts a region map, rmap[i];” abstract, reciting “A system for background image subtraction includes a computing device coupled with a 3D video camera, a processor of the device programmed to receive a video feed from the camera containing images of one or more subject that include depth information.”), 
identifying, using the depth data, first image content in the images associated with a depth value that satisfies a criterion (Id.); 
generating modified 3D information by applying first shading at the identified first image content (figs. 25 and 26, 
    PNG
    media_image1.png
    740
    501
    media_image1.png
    Greyscale
; the background is shaded a different color); and 

wherein the scene contains an object in the images and a first portion of the object has a greater depth value in the depth data than a second portion of the object (
Nguyen Figs. 25 and 26 shows an object that may be the person in the foreground. 
abstract, reciting “A system for background image subtraction includes a computing device coupled with a 3D video camera, a processor of the device programmed to receive a video feed from the camera containing images of one or more subject that include depth information.”
),
However, Nguyen does not explicitly disclose 
the images generated by cameras capturing respective views of the scene;
making, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene; 
wherein generating the modified 3D information further comprises applying second shading at a portion of the images where second image content corresponding to the second portion is located.
Dore discloses 
the images generated by cameras capturing respective views of the scene (paragraph 68, reciting “In the first case (from the capture of a real object), the set of cameras generates a set of images or sequences of images (videos) corresponding to the different views (different points of view). The depth information--meaning the distance from each camera center to the object surface--is obtained either by means of active depth sensing device, e.g., in infrared range and based on structured light analysis or time of flight, or based on disparity algorithms. In both cases, all cameras need to be calibrated, intrinsically and extrinsically. The disparity algorithms consists on a search of similar visual features on a pair of rectified camera images, typically to be made along a 1-dimension line: the larger the pixel column difference, the closer the surface of this feature. In the case of a camera array, the global depth information may be obtained from the combining of a plurality of peer disparity information, taking benefit of the plurality of camera pairs, therefore improving the signal over noise ratio.”); 
making, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene (paragraph 5, reciting “In the context of immersive video content, free-viewpoint video (FVV) is a technique for representation and coding of multi-view video and subsequent re-rendering from arbitrary viewpoints. While increasing the user experience in immersive context, the amount of data to be transported to the renderer is very important and may be an issue;” paragraph 55, reciting “The part 11 of the immersive content 10 corresponding to the measured position of the HMD is advantageously determined with a specific function establishing the relationship between the point of view associated with the HMD in the real world and the point of view of a virtual camera associated with the immersive content 10. Controlling the part 11 of the video content to be displayed on ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen with Dore. The suggestion/motivation would have been in order to provide immersive video content which is more engaging and exciting.  
However, Nguyen in view of Dore does not explicitly disclose wherein generating the modified 3D information further comprises applying second shading at a portion of the images where second image content corresponding to the second portion is located.
Dilger discloses 
wherein the scene contains an object in the images and a first portion of the object has a greater depth value in the depth data than a second portion of the object (
    PNG
    media_image3.png
    492
    724
    media_image3.png
    Greyscale
), and wherein generating the modified 3D information further comprises applying second shading at a portion of the images where second image content corresponding to the second portion is located (
    PNG
    media_image4.png
    645
    680
    media_image4.png
    Greyscale

The lighting effect is shaded differently for the hands, face, clothing, and cap. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore with Dilger. The suggestion/motivation would have been in order to generate images, e.g., processed photographs, that are more expressive and attractive.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore, Dilger (“Apple and the furture of photography in Depth: iPhone 8 Plus”), and Das (US 20170127046 A1). 
Regarding Claim 22, Nguyen in view of Dore with Dilger teaches or suggests The method of claim 10. 
However, Nguyen in view of Dore and Dilger does not explicitly disclose further comprising identifying a hole in at least one of the images, wherein generating the modified 3D information comprises applying third shading at the hole.
Das teaches or suggests identifying a hole in at least one of the images, wherein generating the modified 3D information comprises applying third shading at the hole (
“The method further includes identifying holes in disparity map of the first image and computationally shrinking holes in the disparity map via averaging disparity map values based on radially sampled areas proximate to the hole and sharpening histogram pixel disparity value peaks by shifting pixel disparity values in a close neighborhood range of a histogram pixel disparity value peak maximum closer to a pixel disparity value at the histogram pixel disparity value peak maximum.”  Das Abstract.
“For example, the multi-view stereo imaging system application may identify holes or unknown values within the disparity map associated with the acquired plural image.”  Das ¶ 68.
Regarding “shading,” Applicant’s specification recites “Shading refers to one or more parameters that define the appearance of image content, including, but not limited to, the color of an object, surface, and/or a polygon in the image.”  Spec. ¶ 44.
The third shading may be mapped to the hole filling processing regarding both depth and color, both of which define the appearance of image content for the identified hole area.
Das’s teaching can be used in combination with Nguyen’s.  Paragraph 43 of Nguyen recites “At block 214, the system 100 may interpolate the region map to categorize uncategorized pixels in the RGB image which have unknown depth value and unknown region value as FG or UC depending on region information of neighbor pixels.”).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore, Das, and Dilger (“Apple and the furture of photography in Depth: iP)hone 8 Plus”). 
Regarding Claim 21,  Nguyen in view of Dore and Das discloses The system of claim 19, wherein the scene contains an object in the images and a first portion of the object has a greater depth value than a second portion of the object (
Nguyen Figs. 25 and 26 shows an object that may be the person in the foreground. 
abstract, reciting “A system for background image subtraction includes a computing device coupled with a 3D video camera, a processor of the device programmed to receive a video feed from the camera containing images of one or more subject that include depth information.”).
However, Nguyen in view of Dore and Das does not explicitly disclose wherein generating the modified 3D information further comprises applying second shading at a portion of the images where second image content corresponding to the second portion is located.
Dilger discloses 
wherein the scene contains an object in the images and a first portion of the object has a greater depth value in the depth data than a second portion of the object (
    PNG
    media_image3.png
    492
    724
    media_image3.png
    Greyscale
), and wherein generating the modified 3D information further comprises applying second shading at a portion of the images where second image content corresponding to the second portion is located (
    PNG
    media_image4.png
    645
    680
    media_image4.png
    Greyscale

The lighting effect is shaded differently for the hands, face, clothing, and cap. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore and Das with Dilger. The suggestion/motivation would have been in order to generate images, e.g., photographs, that are more expressive and attractive.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore, Dilger, and Kubota et al. (US 20110292018 A1).
Regarding Claim 11, Nguyen in view of Dore and Dilger discloses The method of claim 10, herein applying the second shading comprises selecting the portion of the images based on a portion of a display for presentation of the images (Dilger section “iPhone 8 Plus: Portrait Lighting using A11 Bionic.”). 
However, Kubota provides clearer teaching.
	Kubota discloses wherein applying the second shading comprises selecting the portion of the images based on a portion of a display for presentation of the images (paragraph 66, reciting “In either direction, the correction ( shading process) is made so that the brightness in the peripheral part of the screen (right and left edges, top and bottom edges) becomes relatively lower than that in the central part of the screen. The shading process has the effects of enhancing the presence of displayed images adapting to visual properties of the human (placing his/her effective visual field in the central part of the screen) and reducing the electric power (power consumption).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore and Dilger with Kubota.  The suggestion/motivation would have been in order to emphasize the central part of the screen. 

Regarding Claim 12, Nguyen in view of Dore, Dilger and Kubota discloses The method of claim 11, wherein the object comprises a person, the first portion of the object comprises a face of the person, the second portion of the object comprises a torso of the person, and the portion of the display comprises a bottom of the display (Nguyen, 
    PNG
    media_image1.png
    740
    501
    media_image1.png
    Greyscale
, showing face in close to the center of the image, and the torso is close to the bottom of the image; further, the bottom of the display is a peripheral part of the screen).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore, Das, and Seto (JP401188176A)
Regarding Claim 15, Nguyen in view of Dore and Das discloses The method of claim 14, wherein the depth data is based on infrared (IR) signals returned from the scene (fig. 4, which “is a screen shot of the input infrared (IR) intensity of the video image captured in FIG. 3;” paragraph 46). 
However, Nguyen in view of Dore and Das does not explicitly disclose and wherein generating the modified 3D information comprises applying second shading proportional to a strength of the IR signals.
 wherein generating the modified 3D information comprises applying second shading proportional to a strength of the IR signals (abstract, reciting “the amplitude of shading is increased and decreased with being almost proportional to the output of an infrared detector 7”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore and Das with Seto.  The suggestion/motivation would have been in order to achieve “the shading correction without generating the dislocation” (abstract). 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore, Das, and ALTBERG et al. (US 20080263458 A1). 
Regarding Claim 18, Nguyen in view of Dore and Das discloses The method of claim 1, further comprising providing the modified 3D information to a second 3D system (
Dore, paragraph 55, reciting “The display device used to visualize the immersive content 10 is for example a HMD (Head-Mounted Display), worn on the head of a user or as part of a helmet. The HMD advantageously comprises one or more display screens (for example LCD (Liquid Crystal Display), OLED (Organic Light-Emitting Diode) or LCOS (Liquid Crystal On Silicon)) and sensor(s) configured for measuring the change(s) of position of the HMD, for example gyroscopes or an IMU (Inertial Measurement Unit), according to one, two or three axes of the real world (pitch, yaw and/or roll axis);” HMD is expected to stereoscopically presenting 3D content.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen with Dore. The suggestion/motivation would have been in order to provide immersive video content which is more engaging and exciting.).
Altberg provides more clearer teaching on providing the modified 3D information to a second 3D system (Altberg, paragraph 3, reciting “A virtual reality environment may primarily provide visual experiences, displayed on a computer screen or through stereoscopic display devices, such as head-mount ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore and Das with Altberg. The suggestion/motivation would have been in order to add to the user’s immersive experience.

Regarding Claim 16, Nguyen in view of Dore, Das, and Altberg discloses The method of claim 18, further comprising stereoscopically presenting the modified 3D information at the second 3D system wherein the first image content has the first shading (Dore, paragraph 55, reciting “The display device used to visualize the immersive content 10 is for example a HMD (Head-Mounted Display), worn on the head of a user or as part of a helmet. The HMD advantageously comprises one or more display screens (for example LCD (Liquid Crystal Display), OLED (Organic Light-Emitting Diode) or LCOS (Liquid Crystal On Silicon)) and sensor(s) configured for measuring the change(s) of position of the HMD, for example gyroscopes or an IMU (Inertial Measurement Unit), according to one, two or three axes of the real world (pitch, yaw and/or roll axis);” HMD is expected to stereoscopically presenting 3D content.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen with Dore. The suggestion/motivation would have been in order to provide immersive video content which is more engaging and exciting. ). 
ALTBERG discloses presenting stereoscopically (paragraph 3, reciting “A virtual reality environment may primarily provide visual experiences, displayed on a computer screen or through stereoscopic display devices, such as head-mount displays ( HMD), liquid crystal display (LCD) shutter glasses, polarized glasses, anaglyph glasses, etc.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore and Das with Altberg.  The suggestion/motivation would have been in order to add to the user’s immersive experience.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Dore, Das, Altberg, and Lux et al. (US 20160140689 A1). 
Regarding Claim 17, Nguyen in view of Dore, Das, and Altberg discloses The method of claim 16. 
However, Nguyen in view of Dore does not explicitly disclose wherein stereoscopically presenting the modified 3D information comprises additively rendering the images.
Lux discloses wherein stereoscopically presenting the modified 3D information comprises additively rendering the images (paragraph 100, reciting “In embodiments where the graphics data 902 comprises a point cloud or a plurality of voxels, the graphics data 902 may be processed by extracting a polygonal mesh from the graphics data 902 prior to processing the mesh, as described above. Alternatively, direct volume rendering may be implemented to process the point cloud or voxel data as long as such algorithms result in different values for each of multiple sample locations per pixel;” volume rendering is one type of additively rendering).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Nguyen in view of Dore, Das, and Altberg with Lux.  The suggestion/motivation would have been in order to show some information of the contents that have been occluded. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner already provided evidence for the Official Notice in the response to arguments section. The evidence has been incorporated into the rejection analysis. 
        2 The Examiner already provided evidence for the Official Notice in the response to arguments section. The evidence has been incorporated into the rejection analysis.
        3 The Examiner already provided evidence for the Official Notice in the response to arguments section. The evidence has been incorporated into the rejection analysis.